 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY ARTHUR BUSH,                                Case No. 19cv1508 CAB (NLS)
12                                      Plaintiff,
                                                         SUMMARY DISMISSAL OF
13   v.                                                  SUCCESSIVE PETITION
                                                         PURSUANT TO 28 U.S.C.
14   ROBERT NEUSCHMID, Warden,
                                                         § 2244(b)(3)(A) GATEKEEPER
15                                    Defendant.         PROVISION
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254.
19                 PETITION BARRED BY GATEKEEPER PROVISION
20         The instant Petition is not the first Petition for a Writ of Habeas Corpus Petitioner
21   has submitted to this Court challenging his September 1995 conviction in San Diego
22   County Superior Court case number SCD108063. On January 25, 2001, Petitioner filed
23   in a Court a Petition for Writ of Habeas Corpus in case No. 01cv0142 BEN (NLS). In
24   that petition, Petitioner challenged his September 1995 conviction as well. On March 3,
25   2009, this Court denied the petition on the merits. (See Order filed March 3, 2009 in case
26   No. 01cv0142 BEN (NLS) (ECF No. 90).) Petitioner appealed that determination. On
27   February 16, 2011, the Ninth Circuit Court of Appeals affirmed the district court’s
28   ///

                                                     1
                                                                                  19cv1508 CAB (NLS)
 1   decision denying habeas relief. (See Order in Bush v. Pliler, No. 09-55465 (9th Cir. Feb.
 2   16, 2011) (ECF No. 101).)
 3         Petitioner is now seeking to challenge the sentence imposed as a result the
 4   conviction he challenged in his prior federal habeas petition. Unless a petitioner shows
 5   he or she has obtained an Order from the appropriate court of appeals authorizing the
 6   district court to consider a successive petition, the petition may not be filed in the district
 7   court. See 28 U.S.C. § 2244(b)(3)(A); see also Burton v. Stewart, 549 U.S. 147, 153
 8   (2007) (a petition is successive where it challenges “the same custody imposed by the
 9   same judgment of a state court” as a prior petition). A successive application is
10   permissible “only if it rests on a new rule of constitutional law, facts that were previously
11   unavailable, or facts that would be sufficient to show constitutional error in the
12   petitioner's conviction.” 28 U.S.C. § 2244(b)(2). “Even if a petitioner can demonstrate
13   that he qualifies for one of these exceptions, he must seek authorization from the court of
14   appeals before filing his new petition with the district court.” Woods v. Carey, 525 F.3d
15   886, 888 (9th Cir.2008). Here, there is no indication the Ninth Circuit Court of Appeals
16   has granted Petitioner leave to file a successive petition.
17                                          CONCLUSION
18         Because there is no indication Petitioner has obtained permission from the Ninth
19   Circuit Court of Appeals to file a successive petition, this Court cannot consider his
20   Petition. Accordingly, the Court DISMISSES this action without prejudice to Petitioner
21   filing a petition in this court if he obtains the necessary order from the Ninth Circuit
22   Court of Appeals. For Petitioner’s convenience, the Clerk of Court shall attach a blank
23   Ninth Circuit Application for Leave to File Second or Successive Petition.
24         IT IS SO ORDERED.
25   Dated: September 16, 2019
26
27
28

                                                    2
                                                                                   19cv1508 CAB (NLS)
